Case 2:18-cv-06742-RGK-PJW Document 102 Filed 10/04/19 Page1lofi Page ID #:3442

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-06742-RGK-PJW Date October 4, 2019

 

 

Title In the Matter of Seizure of: Any and all funds held in Republic Bank of Arizona

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order for Additional Briefing re Larkin’s Motion to

Vacate or Modify Seizure Warrants [6] and Lacey’s Motion for Release of
Untainted Funds [22]

In this matter, two motions are currently under submission, Larkin’s Motion to Vacate or Modify
Seizure Warrants [DE 6] and Lacey’s Motion for Release of Certain Untainted Funds [DE 22].

Having reviewed the motions and the government’s opposition, the Court hereby ORDERS
additional briefing from Larkin and Lacey, in which they should explain the legal authority and legal
basis for relief under which they bring their motions and what legal standard the Court should apply in
analyzing their respective motions. Larkin and Lacey’s briefs shall be limited to ten pages and filed no
later than October 11, 2019. Any subsequent response from the government shall be limited to ten pages
and filed no later than October 18, 2019.

 

 

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
